DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species I (Figs. 6 & 7A), on which Claims 1-16 & 18 read, in the reply filed on 08/23/2021 is acknowledged.  Claims 17 & 19-20 are hereby withdrawn from examination for being directed to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING WALL STRUCTURE SURROUDNING OPENING REGION FORMED IN DISPLAY REGION.

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 & 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an organic light emitting display device wherein first and second openings, which are formed through the second organic layer (e.g. 113; see Figs. 6-8) and the second barrier layer (114) of the substrate (110), collectively define the “first groove” (930; recited in parent Claim 1) of the substrate, does not reasonably provide enablement for an organic light emitting display wherein the “first groove” is not defined by the “first” and “second” openings in the substrate, as conveyed by Claim 5 (which fails to establish any structural cooperative relationship between the “first” and “second” openings and the “first groove”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims… [and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”.  
In the instant application, every single embodiment (e.g. Species I-IV; see Restriction mailed 06/28/2021) not only teaches that the first groove (930) may only be defined by the first and second openings (in layers 113/114), but also that the first and second openings may only be implemented to define the first groove.  Therefore, the specification rightly requires that these device elements are inextricably linked by virtue of their mutual structural interdependence.  However, by failing to recite any relevant structural cooperative relationship, applicant’s Claim 5 broadly encompasses any and all juxtapositions or arrangements of the “first” and “second” openings and the “first groove” and, therefore, is not commensurate with applicant’s disclosure.  
Therefore, (1) the limitless number of opening/groove configurations afforded by this omission of Claim 5 is excessively broad compared to the single working example taught by the instant specification, and (2) one of ordinary skill in the art would not only be unable to make and use the entire scope of the claimed invention (e.g. any possible arrangement of the “openings” and “first groove”) because the number of different arrangements is practically infinite, but one of ordinary skill in the art would most assuredly be required to perform undue experimentation in order to determine which, of all possible opening/groove arrangements, exhibit any inventive qualities.  The claimed breadth encompassing all possible opening/groove arrangements is entirely incommensurate with applicant’s single working example.  Per MPEP 2164.08, simply because applicant disclosed the use of one cooperative structural relationship among the openings and grooves, this does not justify or support a claim that would dominate every possible opening/groove arrangement.  Consequently, Claim 5 is not enabled because the instant specification’s single arrangement of the “openings” and “first groove” fails to teach the full scope of the broadly claimed limitation (see MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”) 
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application, the Wands factors apply as follows: 
(A) As detailed above, the breadth of the claims is overly broad not commensurate in scope with the disclosure.  
(B) The nature of the invention pertains to an OLED device including a camera mounted in an opening extending through a display region  
(C) The prior art of record does not indicate that other cooperative relationships of openings and grooves may be used in conjunction with the OLED device.  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering is governed by physical principles of electrodynamics.  
(F) The instant inventors provide no meaningful direction related to alternative cooperative relationships of openings and grooves.  
(G) There exist no working examples of the claimed invention wherein the first and second openings and first groove are mutually defined. 
(H) The quantity of experimentation needed to practice the invention is undue because the claimed breadth encompasses a number of different arrangements that is practically infinite.  
Consequently, this rejection under 35 U.S.C. 112 is proper because the instant application, considered in its entirety, fails to enable the full scope of Claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2017/0148856 to Choi et al. (from hereinafter Choi).
Regarding Claim 1, Choi teaches an organic light emitting display device, comprising:
a display panel (e.g. Figs. 1 & 5-9; see Fig. 9 annotated below) including:
a substrate (e.g. 100; see ¶ [0054-56]) having an opening region (e.g. A1; see ¶ [0159-165]), a peripheral region (e.g. A3; see ¶ [0159-165]) surrounding the opening region (A1), and a display region (e.g. A2; see ¶ [0159-165]) surrounding the peripheral region (A3), wherein a first groove (e.g. formed in layers 105/106 and including layers 610A-B/620A-B patterned therein; see ¶ [0165-169]) is defined in the peripheral region (A3) and an opening (e.g. TH; see ¶ [0171]) is defined in the opening region (A1);
a light emitting structure (e.g. 200; see ¶ [0067 & 113]) in the display region (A2) on the substrate (100); and
a first wall structure (e.g. 1st/2nd Wall Patterns; see annotated Fig. 7 below & ¶ [0154-169]) within the first groove of the substrate (100); and
an optical module (e.g. camera 1200; see Fig. 11A & ¶ [0192]) in the opening (TH).

    PNG
    media_image1.png
    577
    1012
    media_image1.png
    Greyscale


Regarding Claim 2, Choi teaches the organic light emitting display device of claim 1 (see again annotated Fig. 7 identifying each element of Claim 2), wherein the first groove (in layers 105/106) includes:
a first side wall located adjacent to the opening region (A1); and
a second side wall opposite to the first side wall, and
wherein the first wall structure includes:
a first wall pattern spaced apart from the first side wall, wherein the first wall pattern surrounds the first side wall; and
a second wall pattern spaced apart from the second side wall, wherein the second wall pattern surrounds the first wall pattern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by Choi or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Choi.
Regarding Claim 3, Choi teaches the organic light emitting display device of claim 2, wherein a distance of the first wall pattern from the first side wall is identical to a distance of the second wall pattern from the second side wall (as reasonably evidenced by the symmetry of Fig. 7 and the process described in ¶ [0164-169]).
In the alternative, even if Choi does not explicitly teach that the distances associated with the first and second wall are identical, it would have been obvious to one of ordinary skill in the art to modify the associated distances as claimed before the instant application was filed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the associated distances of the wall patterns of Choi is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Allowable Subject Matter
Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2017/0237037 to- Choi et al.

U.S. Pre-Grant Pub. 2020/0144535 to- Kim.

C.	U.S. Pre-Grant Pub. 2020/0127231 to- Yun et al.

D.	U.S. Pre-Grant Pub. 2017/0288004 to- Kim et al.
E.	U.S. Pre-Grant Pub. 2017/0162637 to- Choi et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892